Citation Nr: 1723349	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to October 1973.  The Veteran is deceased, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. 

This case was previously before the Board in July 2015, January 2016, and July 2016 at which times it was remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the July 2015, January 2016, and July 2016 remand orders regarding the issue decided below, such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in March 2011.  His death certificate lists the immediate causes of death as chronic obstructive lung disease with exacerbation and metastatic lung cancer.

2.  The Veteran had not established service connection for any disability at the time of his death.

3.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone and, thus, he is not presumed to have been exposed to herbicides. 

4.  Neither chronic obstructive lung disease nor lung cancer are shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102  , 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, by a letter dated in November 2011, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain.

Regarding VA's duty to assist, the Veteran's service treatment records and pertinent post service treatment records have been secured.  Notably, VA has not obtained a medical opinion regarding the etiology of the Veteran's chronic obstructive lung disease/lung cancer which resulted in the Veteran's death.  The Board finds that based on the evidence of record, an opinion is not necessary as the record does not show that either of these disabilities can be related to the Veteran's military service.  Specifically, the record does not indicate that the conditions causing the Veteran's death were due to or aggravated by the Veteran's active military service and there is no indication that it manifested to a compensable degree during service or within a year of separation.  38 C.F.R. §§ 3.30 , 3.307, 3.309; Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (The determination as to whether there was an event, injury, or disease in service is a finding of fact for the Board.)  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).

II.  Analysis

The appellant contends that she is entitled to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death in March 2011.  The appellant filed a claim for service connection for the cause of the Veteran's death in April 2011.  She argues that his chronic obstructive lung disease/lung cancer developed as a result of his exposure to herbicides during reported service in Vietnam.  At the time of his death, the Veteran was not service-connected for any disability.  Therefore, it is necessary to first determine whether service connection is warranted for the Veteran's fatal disabilities.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b), (c).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

The exclusive list of diseases which are covered by this presumption are listed in 38 C.F.R. § 3.309 (e).  The Board notes that chronic obstructive lung disease is not included in this list but respiratory cancers (including lung cancer) are included the list of presumptive diseases based on herbicide exposure.  

The Veteran's service treatment records are silent for any findings of, treatment for, or diagnosis of chronic obstructive lung disease and/or lung cancer.  However, that is not the appellant's primary contention. Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is clearly not warranted (there is no injury or disease indicated in service that caused the Veteran's death). 

Instead, the appellant argues that the Veteran served within the borders of the Republic of Vietnam during his period of active service, and as such, lung cancer should be presumptively-service-connected based upon exposure to herbicides, which in turn contributed substantially to his death. 

Post-service VA treatment records show that the Veteran was diagnosed with chronic obstructive pulmonary disorder by a July 2004 pulmonary function test.  Subsequently, he was found to have a mass on his lung as early as December 2009 and was diagnosed with lung cancer in January 2010.  

During the Veteran's lifetime, he reported that he served in Vietnam during his military service and was exposed to herbicides.  Specifically, in a January 2008 claim for benefits the Veteran specifically noted that he served in Vietnam and was exposed to herbicides.  Also, in VA treatment records dated as early as 2002 the Veteran reported that he served in combat in Vietnam.  In April 2012, the appellant reiterated the allegation that the Veteran had served in Vietnam during his military service.  Neither the Veteran, during his lifetime, or the appellant during the course of this appeal has provided any additional information regarding the Veteran's claimed Vietnam service to include when this service allegedly occurred or for what purpose.    

However, upon review of the record, the Board finds that the Veteran's military personnel records do not show the required service inside the country of Vietnam, nor is there evidence of exposure to herbicides in any other period of service.  Significantly, a March 2008 response for the Personnel Information Exchange System (PIES) indicates that there was no evidence to substantiate any service in Vietnam.  Furthermore, a May 2013 memorandum found that there was insufficient information of record to request a research of unit records from Joint Services Records Research Center (JSRRC) for herbicide verification.  This memorandum also notes that while the Veteran's DD-214 shows that he had one year and four months of foreign service, the Veteran's service records show that this service occurred in Okinawa, Japan.  To the extent that the appellant contends that the Veteran told her that he served in Vietnam, a careful review of his records show that the Veteran was stationed in North Carolina, California, Hawaii, and Japan during the Vietnam War era and his orders do not show that he was sent into the country of Vietnam.  The Board places greater probative weight on the official service department records that do not show any service in the Republic of Vietnam than the reported statements the Veteran may have made to his wife about his claimed service in Vietnam.  As a result, exposure to herbicides in service is not conceded and presumptive service connection cannot be established. 

Additionally, the Board finds that the Veteran's service treatment records are negative for any complaints findings or treatment for chronic obstructive lung disease/lung cancer while in service.  There is also no evidence showing the Veteran was treated for chronic obstructive lung disease, lung cancer, or any other respiratory disability within one year of discharge from service.  Furthermore, service connection was not established for any disability during the Veteran's lifetime.

After a full review of the record, the weight of the evidence demonstrates that the Veteran's cause of death due to chronic obstructive lung disease/lung cancer is not the result of herbicide exposure and is not otherwise related to service for the reasons discussed above.  The Veteran's service treatment records are silent for any respiratory complaints, the weight of the evidence does not show service in the Republic of Vietnam, and the lack of documentation of a heart respiratory disability for many years after service weigh heavily against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


